        Case 1:15-cv-07433-LAP Document 1211 Filed 02/08/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VIRGINIA L. GIUFFRE,

                        Plaintiff,
                                                15 Civ. 7433 (LAP)
    -against-
                                                       ORDER
    GHISLAINE MAXWELL,

                        Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court is Ms. Maxwell’s letter motion (see dkt.

no. 1191) seeking limited reconsideration of the Court’s order

unsealing 20 lines of Ms. Maxwell’s July 2016 deposition

transcript, from page 112, line 17 through and including page

113, line 12.1       Ms. Giuffre and non-parties Julie Brown and Miami

Herald Media Co oppose the motion.2

        For the reasons described below, Ms. Maxwell’s motion is

denied.

        I.      Legal Standard

        “A motion for reconsideration is an extraordinary remedy to

be employed sparingly in the interests of finality and

conservation of scarce judicial resources.”           Drapkin v. Mafco


1 (Letter from Laura Menninger (“Mot.”), dated Jan. 25, 2021
[dkt. no. 1191]; Letter from Laura Menninger, (“Reply”) dated
Jan. 29, 2021 [dkt. no. 1204].)
2 (Letter from Sigrid McCawley, dated Jan. 27, 2021 [dkt. no.

1194]; Letter from Christine N. Walz, dated Jan. 27, 2021 [dkt.
no. 1195].)
                                      1
     Case 1:15-cv-07433-LAP Document 1211 Filed 02/08/21 Page 2 of 5



Consol. Grp., Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011)

(citation and internal quotation marks omitted).         Such motions

“are properly granted only if there is a showing of: (1) an

intervening change in controlling law; (2) the availability of

new evidence; or (3) a need to correct a clear error or prevent

manifest injustice.”     Id. at 696.   “Reconsideration should not

be granted where the moving party seeks solely to relitigate an

issue already decided . . . .”     Christoforou v. Cadman Plaza N.,

Inc., 04 Civ. 8403 (KMW), 2009 WL 723003, at *7 (S.D.N.Y. Mar.

19, 2009).   Local rules limit such motions to reconsideration of

“matters or controlling decisions which counsel believes the

court has overlooked.”     See S.D.N.Y. Local Civ. R. 6.3.       “The

standard for granting such a motion is strict, and

reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court

overlooked – matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court.”          Glob.

View Ltd. Venture Capital v. Great Cent. Basin Expl., L.L.C.,

288 F. Supp. 2d 482, 483 (S.D.N.Y. 2003) (quoting Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).        The Court may

also grant the motion to “‘correct a clear error or prevent

manifest injustice.’”     Id. (quoting Banco de Seguros Del Estado

v. Mutual Marine Offices, Inc., 230 F.Supp.2d 427, 428).

(S.D.N.Y.2002).

                                   2
     Case 1:15-cv-07433-LAP Document 1211 Filed 02/08/21 Page 3 of 5



    II.     Discussion

    Ms. Maxwell submits that the Court should reconsider its

order unsealing Ms. Maxwell’s July 2016 deposition at page 112,

line 17 though page 113, line 12 on the basis that (1) this

portion of testimony falls within the category of adult,

consensual activity that warrants sealing and, to the extent the

testimony was not sexual in nature, it was outside the scope of

permissible deposition questions; (2) Ms. Maxwell’s reliance on

the confidentiality assurances of the protective order outweighs

the public’s interest in this portion of her testimony; and (3)

because public release of this section of testimony will make it

more difficult for Ms. Maxwell to suppress this testimony as

evidence against her at her criminal trial.        (Mot. at 1-2.)

    The Court declines Ms. Maxwell’s invitation to reconsider

its order unsealing those portions of her testimony.         First, Ms.

Maxwell’s motion does not meet the reconsideration standard.

Ms. Maxwell points to no change in controlling law, no new

evidence, nor any clear error on the Court’s part.         Ms. Maxwell

made in her original objections to the unsealing the three

points she raises for the second time in her motion, and the

Court considered each argument when it ordered the testimony

unsealed.    (See Transcript (“Tr.”), dated Jan. 19, 2021 [dkt.

no. 1196], at 3 “[T]he motions at issue today are, as noted,

discovery motions.       Accordingly, the presumption of public

                                    3
     Case 1:15-cv-07433-LAP Document 1211 Filed 02/08/21 Page 4 of 5



access is somewhat less weight than for a dispositive motion.

It is, nevertheless, important to the public’ interest in

monitoring federal court’s exercise of their Article II powers

that the public reviews the documents.”) 6-7; (“Public access to

certain parts of this transcript is outweighed by Ms. Maxwell’s

countervailing interests in resisting disclosure of the details

of her private, intimate relationships with consenting

adults.”); 5 (“The Court observes, however, that ‘the right of

an accused to fundamental fairness in the jury selection

process’ may be a countervailing interest that weighs against

public access to documents.”); 5-6 (“The public’s First

Amendment right of access to these documents is not outweighed

by the prospective inadmissibility of certain of them in some

later proceeding . . . . [T]he Court takes comfort in the fact

that Ms. Maxwell recognizes that she has the Federal Rules of

Criminal Procedure and [E]vidence at her disposal when the

appropriate time comes to fight this fight down the road.”).)

    Second and more importantly, there is no reason not to

unseal this portion of testimony.      It does not relate to private

sexual activity of consenting adults, but only to massages.            Ms.

Maxwell’s privacy interest in such testimony is minimal, and, as

the Court determined when it unsealed this portion of testimony,

any private interest she has in sealing this portion of



                                   4
     Case 1:15-cv-07433-LAP Document 1211 Filed 02/08/21 Page 5 of 5



testimony does not outweigh the presumption of public access

that attaches to it.

    Third, while the Court acknowledges Ms. Maxwell’s interest

in a fair criminal trial, (see Tr. at 4-6), Ms. Maxwell can

argue all her points to the presiding judge in her criminal

trial, as she has already (see Memorandum of Ghislaine Maxwell

in Support of Her Motion Under the Due Process Clause to

Suppress Evidence Obtained from the Government’s Subpoena to

[Redacted] and to Dismiss Counts Five and Six, dated Jan. 25,

2021 [dkt. no. 1206-2]), and will still have at her disposal all

of the tools that the Federal Rules of Evidence and Procedure

afford her and any other criminal defendant.        (See id.)    To the

extent that Ms. Maxwell can show at her criminal trial that the

Government improperly obtained this section of her testimony

ahead of time, she can argue then about whether the sanction of

suppression is warranted.

    III. Conclusion

    For the reasons described above, Ms. Maxwell’s motion for

reconsideration (see dkt. no. 1191) is denied.

SO ORDERED.

Dated:    New York, New York
          February 8, 2021


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge

                                   5
